Citation Nr: 0915382	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral sensorineural hearing loss 
has been received.  

2.   Whether new and material evidence to reopen a claim for 
service connection for bilateral ruptured eardrums, with 
chronic ear infections, has been received.  

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

4.  Entitlement to service connection for bilateral ruptured 
eardrums, with chronic ear infections.  

5.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO denied the 
Veteran's claims for service connection for bilateral 
sensorineural hearing loss and bilateral ruptured eardrums 
with chronic ear infections.  In September 2003, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2005.

As will be discussed in greater detail below, in a November 
2001 rating decision, the RO in Cleveland, Ohio found that 
new and material evidence had not been submitted sufficient 
to reopen claims for service connection for ruptured eardrums 
with chronic ear infections of the right and left ears, and 
denied service connection for bilateral sensorineural hearing 
loss.  (The Board notes that the Veteran's claims file was 
temporarily transferred to the RO in Cleveland for 
adjudication and was subsequently returned to the 
jurisdiction of the RO in Buffalo, New York).  

In December 2002, the Veteran filed a request to reopen his 
claims for service connection for ruptured eardrums with 
chronic ear infections and bilateral sensorineural hearing 
loss.  In the March 2003 rating decision and February 2005 
SOC, the RO addressed the claims for service connection for 
bilateral sensorineural hearing loss and bilateral ruptured 
eardrums with chronic ear infections on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claims for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and 
material evidence to reopen the claims has been received-
and, in view of the Board's favorable disposition of each 
request to reopen-the Board has characterized the appeal as 
encompassing the first four matters set forth on the title 
page.  

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, there were 
findings of hearing loss, perforated tympanic membranes, and 
chronic ear infections, at the time of the prior denial.  As 
such, any findings of hearing loss, perforated tympanic 
membranes, or chronic ear infections since that denial cannot 
constitute different diagnosed diseases or injuries. 

The Board notes that additional medical evidence, including 
VA treatment records dated from January 2002 to August 2005 
and a June 2005 VA examination report, with a July 2005 
addendum, regarding the Veteran's claim for compensation for 
residuals of cataract removal, left eye, pursuant to the 
provisions of 38 U.S.C.A. § 1151, was associated with the 
claims file after the issuance of the February 2005 SOC.  
However, as regards the claims on appeal, this evidence is 
duplicative of evidence previously considered in the February 
2005 SOC.  In this regard, while the evidence includes the 
report of a June 2004 annual examination, this report was 
previously of record at the time of the February 2005 SOC.  
Moreover, while an April 2005 record of treatment reflects 
that the Veteran was hard of hearing and includes an 
assessment of hearing loss, similar complaints and 
assessments were of record and considered at the time of the 
February 2005 SOC.  As such, this evidence is merely 
cumulative and redundant of evidence already considered in 
his this appeal, and a remand for issuance of a supplemental 
SOC (SSOC) reflecting consideration of this evidence is not 
required.  See 38 C.F.R. §§ 19.31, 19.37 (2008).

The Board has also considered the fact that, as will be 
discussed below, in May 2004, the Veteran requested a hearing 
before a Decision Review Officer (DRO) at the RO.  In light 
of the favorable decision to reopen the Veteran's claims for 
service connection, the Board finds that a hearing on the 
issue of whether new and material evidence has been submitted 
is not necessary and there is no prejudice to the Veteran by 
proceeding with this portion of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As noted in the remand, the 
Veteran is to be afforded the opportunity to provide 
testimony during a DRO hearing regarding his claims for 
service connection, on the merits. 
 
In April 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

The Board's decision reopening the claims for bilateral 
sensorineural hearing loss and for bilateral ruptured 
eardrums with chronic ear infections is set forth below.  The 
matters of service connection for bilateral sensorineural 
hearing loss and for bilateral ruptured eardrums with chronic 
ear infections, on the merits, are addressed in the remand 
following the order.  The claim for nonservice-connected 
pension benefits-for which the Veteran has completed the 
first of two actions required to place this matter in 
appellate status-is also addressed in the remand following 
the order.  These matters are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  In a November 2001 rating decision, the RO in Cleveland, 
Ohio denied service connection for bilateral sensorineural 
hearing loss, and found that new and material evidence had 
not been submitted sufficient to reopen claims for service 
connection for ruptured eardrums with chronic ear infections 
of the right and left ears; although notified of the denial 
in a November 2001 letter, the Veteran did not initiate an 
appeal.  

3.  Evidence associated with the claims file since the 
November 2001 denial of the claim for service connection for 
bilateral sensorineural hearing loss and the request to 
reopen a claim for service connection for ruptured eardrums 
with chronic ear infections of the right and left ears 
includes new evidence that relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's November 2001 denial of service connection for 
bilateral sensorineural hearing loss and determination that 
new and material evidence had not been submitted sufficient 
to reopen claims for service connection for ruptured eardrums 
with chronic ear infections of the right and left ears is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As pertinent evidence received since the November 2001 
denial is new and material, the criteria for reopening the 
claims for service connection for bilateral sensorineural 
hearing loss and for bilateral ruptured eardrums with chronic 
ear infections are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable dispositions of the requests to reopen 
the claims for service connection for sensorineural hearing 
loss, and for bilateral ruptured eardrums with chronic ear 
infections, the Board finds that all notification and 
development actions needed to fairly adjudicate these aspects 
of the appeal have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a June 1993 rating decision, the RO initially denied 
service connection for ruptured eardrums with chronic ear 
infections, right and left, finding that the available 
service treatment records were negative for any documentation 
concerning complaints, treatment, or findings of ruptured 
eardrums or ear infections, and a VA hospital summary for 
April to May 1956 specifically noted that the ears were 
negative, and the ear drums were described as normal during 
VA examination in April 1984.  In a November 2001 rating 
decision, the RO denied service connection for bilateral 
hearing loss, as there was no medical evidence or opinion 
pertaining to etiology of sensorineural hearing loss.  The RO 
also found that new and material evidence had not been 
submitted sufficient to reopen claims for service connection 
for ruptured eardrums with chronic ear infections, right and 
left, finding that the evidence submitted did not show that 
the Veteran incurred a traumatic injury to his ears in 
service, which caused them to be permanently ruptured, or 
that because of an injury in service, he developed chronic 
ear infections.  

The pertinent evidence of record at the time of the November 
2001 rating decision included the Veteran's service treatment 
records, which are negative for complaints regarding, or 
treatment for, hearing loss, ruptured eardrums, or ear 
infections.  On entrance examination in February 1943, there 
was normal examination of the ears and hearing was 15/15, 
bilaterally.  On separation examination in March 1946, 
hearing was 15/15 for whispered and spoken voice, and no ear 
disease or defects were noted.  A record of VA 
hospitalization from April to May 1956 reflected negative 
examination of the ears.  The report of an April 1984 VA 
examination reflects that the Veteran complained of an 
earache and popping in January 1984; however, on examination, 
ear drums were clear.  

Also of record at the time of the November 2001 rating 
decision were post-service records of VA and private 
treatment.  The pertinent records of private treatment 
reflect that, in January 1984, the Veteran gave a history of 
bilateral tympanic membrane perforations secondary to Army 
trauma.  In October 1989, the private physician noted that 
results of a CT scan revealed chronic mastoiditis.  In 
October 1991, the Veteran complained of his ears bleeding.  

Records of VA treatment from October 1984 to December 1992 
reflect ongoing complaints regarding and treatment for the 
ears, including complaints of decreased hearing and diagnoses 
of and treatment for chronic otitis media.  In November 1985, 
the Veteran gave a history of right ear otorrhea.  The 
assessment following examination was right ear perforation, 
healed.  The assessment following treatment in July 1987 was 
chronic otitis media, no perforations noted.  The diagnosis 
following treatment in April 1988 was bilateral tympanic 
membrane perforations, left otitis externa, resolving.  
During treatment in October 1988, both the right and left 
tympanic membranes were perforated, and the impression was, 
again, chronic otitis media.  During treatment in August 
1990, the Veteran described bilateral perforation since 1942, 
adding that this was secondary to barotrauma.  

Audiograms performed in October 1987 and August and September 
1990 reflect hearing loss for VA purposes, as, on each of 
these audiograms, the auditory threshold was at least 40 
decibels or greater in at least one of the frequencies.  See 
38 C.F.R. § 3.385.  

In a September 2000, the Veteran submitted a copy of a 
photograph of a 1943 explosion at the Naval Air Station in 
Norfolk, Virginia.  He asserted that both of his ears were 
ruptured in the explosion, and he suffered a concussion from 
being blown out of the building.  In correspondence received 
in October 2000, a fellow servicemember stated that she was 
stationed at the Naval Air Station Medical Center in Norfolk, 
Virginia, on the date of the ammunition explosion in 
September 1943.  She added that there were numerous injuries, 
and, to the best of her knowledge, they did not keep adequate 
records of the patients treated.  

Although notified of the RO's November 2001 denial in a 
November 2001 letter, the Veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claims in 
December 2002.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's November 2001 rating decision, which denied service 
connection for bilateral sensorineural hearing loss, and 
found that new and material evidence had not been submitted 
sufficient to reopen claims for service connection for 
ruptured eardrums with chronic ear infections, right and left 
ears.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 
2001 includes a December 2002 letter from one of the 
Veteran's fellow servicemembers, in which he stated that he 
was at the Norfolk Naval Base on the date of the explosion in 
September 1943, and was sent to sickbay due to headaches and 
damage to his eardrums.  He added that the Veteran was just 
ahead of him in line at sickbay, suffering from damage to his 
ears, and had blood running out of his ears.  

Also added to the claims file since November 2001 are records 
of VA treatment from January 2000 to August 2005 reflecting 
complaints regarding and findings of hearing loss, chronic 
perforation, ear drainage, bilateral chronic otitis media, 
and bilateral cholesteatoma.  During treatment in January 
2002, the Veteran's physician noted that the Veteran 
reported, and had documented, a September 1943 explosion, 
which resulted in a rupture of both eardrums.  The physician 
added that the Veteran now had severe hearing loss and 
bilateral cholesteatomas.  He opined that it was certainly 
reasonable that this complication with the Veteran's eardrums 
was at least as likely as not from this prior injury, and, 
even though he had passed physical examinations, the 
cholesteatoma finding was subtle and early formation could 
have been missed.  He added that the Veteran might be a 
candidate for service-connected disability in regards to his 
hearing.  The following day, the same physician stated that 
he had consulted with the VA representative, and noted that 
the Veteran had hearing audiology evaluation done in May 2001 
which revealed profound hearing loss but excellent speech 
recognition.  He commented that, since no actual audiometry 
was done since the Veteran was in service, and cholesteatoma 
can be a difficult diagnosis to make, it was at least as 
likely as not that he Veteran's current condition could 
possibly be related to the remote explosion with rupturing of 
his eardrums. 

During VA treatment in May 2003, the Veteran described 
hearing loss since September 1943 when he was present for an 
explosion at a Naval base, and suffered ruptured eardrums.  
He also described recurrent ear drainage since that time.  In 
August 2003, a different VA physician wrote that the Veteran 
had requested that he write a letter to substantiate his 
claim that he had chronic perforated eardrums.  The physician 
noted that the Veteran claimed his tympanic membranes were 
perforated during an explosion at Norfolk Naval Base in 
September 1943, and described problems with chronic 
perforation and drainage since that time.  The physician 
stated that the Veteran did have bilateral hearing loss, 
tympanograms were consistent with bilateral perforation, and 
examination revealed bilateral perforations which appeared to 
be chronic.  However, the physician opined that he had no way 
of knowing how long the Veteran had had these perforations, 
although they appeared to be present for some time.  

On annual examination in June 2004, the Veteran reiterated 
that he had a problem with hearing loss and recurrent ear 
drainage since the September 1943 explosion.  The physician 
commented that the Veteran's history seemed quite persuasive 
in favor of service connection.  The pertinent assessment 
following examination was hearing loss, stable.  The 
physician commented that it seemed clear that the present ear 
condition, including chronic perforation and hearing loss, 
was directly related to the in-service injury.  In his March 
2005 substantive appeal, the Veteran again described severe 
hearing and ear infection problems since being exposed to an 
explosion in September 1943.  

The Board finds that the above-described evidence provides a 
basis for reopening the claims for service connection for 
bilateral sensorineural hearing loss and for bilateral 
ruptured eardrums with chronic ear infections.  

At the time of the November 2001 rating decision, there was 
medical evidence of hearing loss, ruptured eardrums, and ear 
infections; however, there was no evidence that the Veteran 
had current bilateral hearing loss or bilateral ruptured 
eardrums with chronic ear infections related to service.  The 
additionally received treatment records include ongoing 
findings of hearing loss, perforated eardrums, and ear 
infections.  These records also reflect the Veteran's 
assertions that he has been suffering from hearing loss, ear 
drainage, and ear infections since an in-service explosion in 
September 1943.  The Board notes that, while the Veteran had 
previously described bilateral perforations since 1942, 
specifically, during VA treatment in August 1990, his reports 
of ear drainage and ear infections since service are new.  
The Veteran is competent to report both in-service injury and 
his symptoms of hearing loss and ear drainage.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  He is also 
competent to report a continuity of symptomatology.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  The report of a 
continuity of symptomatology suggests a link between his 
current hearing loss and bilateral ruptured eardrums with 
chronic ear infections and service.  See Duenas v. Principi¸ 
18 Vet. App. 512 (2004).  

Significantly, moreover,  the January 2002 and June 2004 VA 
treatment records include language suggesting a nexus between 
current bilateral hearing loss and bilateral ruptured 
eardrums with chronic ear infections and service.  While 
these notations may be based on the Veteran's reported 
history, the Board points out that, for the purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  

The foregoing evidence is "new" in that it was not before 
agency decisionmakers at the time of the November 2001 rating 
decision, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the Veteran 
currently has bilateral sensorineural hearing loss and 
bilateral ruptured eardrums with chronic ear infections which 
may have had their onset during service.  Hence, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claims for service connection for these 
disabilities.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
bilateral sensorineural hearing loss and for bilateral 
ruptured eardrums with chronic ear infections are met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral sensorineural hearing loss, has been 
received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for bilateral ruptured eardrums with chronic ear 
infections, has been received, to this limited extent, the 
appeal is granted.


REMAND

The Board finds that further RO action on the claims for 
service connection, on the merits, is warranted.  

Initially, the Board notes that, in connection with a May 
2004 claim for compensation for residuals cataract removal, 
left eye, pursuant to the provisions of 38 U.S.C.A. § 1151, 
the Veteran's representative stated that the Veteran had an 
appeal pending on a different issue, and requested a hearing 
with the Decision Review Officer (DRO).  Despite the May 2004 
hearing request, the Veteran was not scheduled for a DRO 
hearing.  Since the RO schedules hearings before DROs at the 
RO, a remand of the claims for service connection, to afford 
the Veteran his requested hearing, is warranted.  See, e.g., 
38 C.F.R. § 3.103(c) (2008).

Additionally, the record reflects that there are outstanding 
VA medical records which are potentially pertinent to the 
claims for service connection, on the merits.  During VA 
treatment at the Syracuse VA Medical Center (VAMC) in January 
2000, the physician commented that the Veteran was previously 
evaluated in the Ear, Nose, and Throat clinic in 1998.  The 
physician commented that, during work-up of bilateral chronic 
otitis media, the Veteran was found to have drainage from 
both ears, as well as 30 to 40 percent bilateral tympanic 
membrane perforations.  He was noted to have an audiogram 
significant for bilateral sloping mixed hearing loss, and, a 
CT scan done in January 1998 revealed a soft tissue mass 
filling the middle ear space and mastoids bilaterally, with 
erosion into the tegmen bilaterally, consistent with probable 
bilateral cholesteatoma.  

While records of VA treatment from the Syracuse VAMC (dated 
from April 1956 to December 1992) and records of VA treatment 
from the Syracuse VAMC, to include the Cortland Community 
Based Outpatient Clinic (CBOC) (dated from January 2000 to 
August2005) have been associated with the claims file, the 
January 2000 record of VA treatment reflects that the Veteran 
received additional VA treatment which is potentially 
pertinent to the claims for service connection, specifically, 
in 1998.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the evidence of 
outstanding VA treatment records potentially pertinent to the 
claims for service connection, the RO must obtain the 
outstanding VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.    

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
additional information and evidence pertinent to the claims 
for service connection for bilateral sensorineural hearing 
loss and for bilateral ruptured eardrums with chronic ear 
infections, on the merits, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should ensure that its notice to 
the Veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection (to include arranging for the Veteran to undergo 
further VA examination, if appropriate)..  

As a final matter, the Board notes that, in an October 1956 
rating decision, the RO denied entitlement to nonservice-
connected pension benefits.  In November 1956, the Veteran 
filed a NOD, stating that he wished to appeal his case, as he 
believed his condition was of sufficient severity to warrant 
a pension.   

An NOD has been filed with the denial of nonservice-connected 
pension benefits; however, the RO has yet to issue a SOC with 
respect to that claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of an SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran 
and his representative an SOC with 
respect to the October 1956 denial of 
nonservice-connected pension benefits.  
Along with the SOC, the RO should furnish 
a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that claim.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
entitlement to nonservice-connected 
pension benefits-a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

2.  The RO should obtain from the 
Syracuse VAMC (to include the Cortland 
CBOC) all records of evaluation and/or 
treatment pertinent to the claims for 
service connection, from December 1992 to 
January 2000, to specifically include 
records of treatment at the Ear, Nose, 
and Throat Clinic in 1998, as well 
records since August 2005.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection, on the 
merits, that is not currently of record.   

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
VA's assignment of disability ratings and 
effective dates, as appropriate.  The RO 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the Veteran for his 
requested DRO hearing.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the Veteran to 
undergo further VA examination, if 
appropriate), the RO should readjudicate 
the claims for service connection for 
bilateral sensorineural hearing loss and 
for bilateral ruptured eardrums with 
chronic ear infections in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


